DETAILED ACTION
Election/Restriction
Restriction is required under 35 U.S.C. §§ 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 C.F.R. § 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 to 3 and 5 to 10, drawn to a system for aging induction;
Group II, claim 11, drawn to a control device for aging induction;
Group III, claim 12, drawn to a method for controlling aging induction; and
Group IV, claim 13, drawn to a non-transitory medium.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed as Groups I to IV lack unity of invention because even though the inventions of these groups require the technical feature of a first culture chamber in fluid connection with a second culture chamber and a control unit with a detection unit and a memory unit, this technical feature is not a special technical feature as it does not make a contribution over Tsuji et al. (U.S. Pat. No. 8,771,931) in view of Green et al.
The combination of Tsuji et al. and Green et al. teach a first culture chamber in fluid connection with a second culture chamber and a control unit with a detection unit and a memory unit.  Tsuji et al. at Figure 1 and Green et al. at paragraphs [0103], [0238], and [0240].
Applicant is advised that the reply to this Requirement to be complete must include (i) an election of one invention or species to be examined even though the Requirement may be traversed, 37 C.F.R. § 1.143; and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the Restriction Requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the Requirement will result in the loss of right to petition under 37 C.F.R. § 1.144.  If claims are added after the election, Applicant must indicate which of these claims are readable on the elected invention or species.
Should Applicant traverse on the ground that the inventions have unity of invention, Applicant must provide reasons in support thereof.  37 C.F.R. § 1.475(a).  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by Applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the 
The examiner has required restriction between apparatus and method claims.  Where Applicant elects claims directed to the apparatus, and the apparatus claims are subsequently found allowable, withdrawn method claims that depend from or otherwise require all the limitations of the allowable apparatus claim will be considered for rejoinder.  All claims directed to a non-elected method invention must require all the limitations of an allowable apparatus claim for that method invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the apparatus claims and the rejoined method claims will be withdrawn, and the rejoined method claims will be fully examined for patentability in accordance with 37 C.F.R. § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.  Until all claims to the elected apparatus are found allowable, an otherwise proper Restriction Requirement between apparatus claims and method claims may be maintained.  Withdrawn method claims that are not commensurate in scope with an allowable apparatus claim will not be rejoined.  M.P.E.P. § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the method claims should be amended during prosecution to require the limitations of the apparatus claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the Restriction Requirement is withdrawn by the examiner before the patent issues.  M.P.E.P. § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799